Citation Nr: 1144860	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  04-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, claimed as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the RO.

In March 2005, the Board remanded the case to the RO in order to schedule a videoconference hearing that was held before the undersigned Veterans Law Judge in August 2005.  A transcript of this hearing is associated with the claims file.

In October 2005 and December 2007, the Board remanded the case to the RO for additional development of the record.


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service in the Republic of Vietnam or in another location where he would have been routinely exposed to herbicides.  

2.  The Veteran is not shown to have manifested complaints or findings of non-Hodgkin's lymphoma in service or for many years thereafter.

3.  The Veteran is not found to be competent to present assertions that are sufficient to establish that he was exposed to herbicides during his period of service on Okinawa in connection with his regular duties working around generators that had been used in and shipped from the Republic of Vietnam.

4.  The currently demonstrated non-Hodgkin's lymphoma is not shown to be due to the exposure to Agent Orange or another event or incident during the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by non-Hodgkin's lymphoma is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it shown to be due to any presumed exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all five elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).  

The November 2001 and February 2008 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations outlined hereinabove.  

In this regard, these letters informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim for service connection, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also informed of disability ratings and effective dates of awards.

The Board acknowledges that complete notice was not sent until after the initial rating decision denying the claim.  However, the Board finds that any defect with respect to the timing of the required notice was harmless in that his claim was fully developed and readjudicated after notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Moreover, in light of the favorable outcome, and defect in the timing of the notice is considered nonprejudicial.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records.  He was not afforded a VA examination; however, the Board sought a VHA medical opinion.


Legal Criteria

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre- existing active service, was aggravated therein.  38 U.S.C.A. § 1110.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The specific statute pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. § 1116 that provides a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam era, not just those who have a disease on the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Recently, on August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions for hairy cell leukemia and other chronic B cell leukemias, Parkinson's Disease, and ischemic heart disease.  75 Fed. Reg. 53,202.  The final rule was effective 
August 31, 2010.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

The Veteran asserts that his non-Hodgkin's lymphoma is due to his exposure to Agent Orange during service.  

The record shows that the Veteran was initially diagnosed in January 1997.  The private treatment records dated in that month showed that he reported being in good health until December of the previous year.  At that time, he noticed a lump in the left femoral and inguinal area.  The masses were subsequently biopsied, and the findings revealed low grade follicular small cleaved cell non-Hodgkin's lymphoma.  He was noted to be asymptomatic and specifically denied having night sweats, weight loss, recurrent upper respiratory infections, nausea, vomiting, diarrhea or abdominal pain.  

Initially, the non-Hodgkin's lymphoma (NHL) was closely monitored without treatment.  During this time, he reported having increased weakness over the previous few months and intermittent night sweats (see the February 1997 private treatment record).  He also complained of more recent flu-like symptoms and transient ankle swelling (see the April 1997 private treatment record).  

In May 1997, the Veteran sought a second opinion regarding the NHL and, at that time, complained of having damp night sweats for greater than 20 years.  These night sweats reportedly had not changed in severity during that time.  

In June 1997, the Veteran complained of having fatigue, which was suspected to be due to his lymphoma as there was no other explanation since he did not appear clinically depressed.  Nevertheless, there appeared to be no progression in the disease.  

In January 2000, a slight progression in the NHL was noted, and it was determined in April 2000 that therapy should begin due to an increase in the lymphadenopathy.  His treatment was completed in October 2000, and the NHL was considered to be in remission.

The VA and private treatment records from 2001 to 2008 reflect continued monitoring of the Veteran's NHL, but it remained in remission without evidence of recurrence.

Regarding his service, the Veteran does not contend nor does the record show that he served within the borders of the Republic of Vietnam while on active duty.  Instead, he asserts that the Agent Orange exposure took place incident to his duties while serving on Okinawa.  

The Veteran's DD Form 214 shows that he had approximately one year and two months of foreign service.  He did not receive any medals or awards indicative of service in the Republic of Vietnam, and a specific request to confirm whether the Veteran had qualifying service resulted in a negative response.  

While NHL is a disease that has been associated with exposure to herbicide agents by regulation, the Veteran is not entitled to the presumption that he was exposed to an herbicide agent during his service pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran, nonetheless, may establish service connection if the evidence shows that his NHL, in fact, was caused by exposure to herbicides or some other incident of his active service.  See Combee v. Brown, 34 F.3d at 1039 (Fed. Cir. 1994).

Here, the Veteran asserts that he served on Okinawa with the 2nd Logistic Command in 1968 and 1969 and worked on and repaired generators that were received from the Republic of Vietnam.  Notably, his military occupational specialty (MOS) was that of powerman during his period of active duty.  

Significantly, the Veteran's service treatment records are silent for complaints, findings or diagnosis of NHL.  

In an October 2000 statement, the Veteran reported being relocated to Okinawa in December 1968 after completion of an instructor training course and teaching electrical generator systems.  He was assigned to the 2nd Logistical command that had a large support depot facility and staging area to supply our forces in the Republic of Vietnam.  

The Veteran reported that his primary duty was to return rebuilt generators to the war and that, within 50 meters of the repair shop, was a "generator graveyard" where he spent many hours salvaging parts from damaged generators that could not be repaired.  

According to the Veteran's statement, all of these generators came directly from Vietnam without any decontamination or cleaning.  Most of these generators were reportedly covered in mud and dead foliage with new shipments arriving every 2 to 4 weeks.  He asserts that he was exposed to Agent Orange in connection with his daily work on this equipment over the 14-month period he was stationed on Okinawa.  

In support of his claim, the Veteran submitted many documents, pictures, statements, and other information.  

Several photographs were submitted that the Veteran identified as showing the entrance of the 2nd Logistical Command generator repair shop, stripped generator parts on one side of the generator repair building, other generators on another side of the repair building, other generators that were repaired and awaiting shipping, and one showing him working at the generator site testing equipment.  He reported having one picture that showed a control panel with an unknown contaminant on it.

In a July 2005 statement, R.L. reported serving with the Veteran on Okinawa where they worked in the generator repair shop and his duties included testing and repairing 5 and 10KW generators.  He also supplied the control panel assembly line with replacement parts.  Most of these parts were noted to have come from scraped generators that arrived directly from Vietnam without being cleaned and were often covered with dead foliage and contained unknown liquids.

A July 2005 statement from the Veteran's wife indicated that, from the beginning of their marriage in 1972, he had suffered from severe night sweats.  He reportedly would wake up dripping with sweat so that his sheets and pillow would be drenched.  She reported first witnessing in 1973 his fainting spells that usually occurred when he had flu-like symptoms.  She noted that chronic fatigue, repeated illnesses and swollen lymph nodes were the first symptoms of his NHL.  She believed that his health issues were directly related to the time he spent working on generators in service.  

The Operational Reports - Lessons Learned, for the 2d Logistical Command for the periods ending January 1969 and January 1970, indicated this command provided logistical support to Southeast Asia.  The maintenance operations included working on generators and showed that property was received from the Republic of Vietnam through the retrograde program.  

In February 2006, the Veteran submitted information regarding the type of herbicide used as a defoliant and major ingredient in Agent Orange.  According to this information, it appeared as an off-white to yellow crystalline solid.

The Veteran also submitted Agent Orange information provided by the Department of Veterans Affairs, the Self-Help Guide on Agent Orange from the National Veterans Legal Services Program, and information from the Environmental Protection Agency (EPA) regarding solid and hazardous waste disposal.  The information from the EPA stated that, in the 1960's, the U.S. military had a large amount of chemical weapons on Okinawa and that, in 1969, there was an accidental leak of a deadly nerve agent that injured 23 servicemen.

A Logistic Support report indicated that maintenance units were sent to Okinawa as part of the 2d Logistical Command to support island forces and to provide general support for Vietnam.  The support workload included generators.  

A technical manual for generators containing drawings of various types of machinery with labeled parts also was submitted. 

The Veteran submitted a copy of a January 1998 Board decision that granted service connection for prostate cancer due to Agent Orange exposure.  

In August 2005, the Veteran testified at a videoconference hearing that he was stationed on Okinawa from December 1968 to March 1970.  He reported working on generators that came directly from Vietnam and having a job to ensure that the control panels were right in the final test area.  He also reported scavenging parts from damaged generators received from Vietnam.  

The Veteran also testified that his fatigue and flu-like symptoms started when he was on Okinawa.  These symptoms were ongoing and were a part of his life.  He did not seek treatment for these symptoms in service, but they were treated as acute symptoms after service when he was given penicillin.  He testified that his flu symptoms and fatigue gradually worsened and became severe before he started developing tumors in the area of the brain and under his arms.  

In response to the Veteran's assertions, a request was made to the Center for Unit Records Research (CURR) to obtain verification of possible Agent Orange exposure on Okinawa.  

In a January 2002 response, the Operational Reports - Lessons Learned described previously were provided along with a statement that the unit performed maintenance on generators and that several items were received by the unit from the Republic of Vietnam.  The letter also stated that the records did not provide herbicide information.  There was no documentation that showed that herbicides were present on Okinawa during the Veteran's tour of duty there.  

Since the Veteran had a disease that was considered to have an association with Agent Orange exposure and alleged having contact with herbicides, the Board sought a VHA opinion to determine the likelihood that he was exposed to Agent Orange through the handling of generators received from Vietnam caused his NHL.

In July 2011, a VHA opinion was provided in response to questions posed by the Board.  Based on a review of the record, the physician opined that the Veteran's exposure to Agent Orange was very low since he would not have been exposed to the herbicide in the atmosphere.  He also opined that the Veteran less likely than not developed lymphoma due to contact with generators from the Republic of Vietnam because his contact with Agent Orange was limited in that the presumption involved being exposed to actual spraying or handling of the chemical itself, neither of which the Veteran experienced.  

The physician added that some studies suggested that chemicals such as Benzene and certain herbicides and insecticides might be linked to an increased risk of NHL and that Benzene was frequently used to clean large equipment and engines.  An extract from The Journal of the American Cancer Society indicated that Benzene was a cause of NHL.  
  
Because the presumptive provisions do not apply in the present case, the currently demonstrated NHL cannot be found to have been associated with presumed Agent Orange exposure during his period of active service.   Moreover, as the Veteran is not shown to have the requisite medical or scientific training, he is not competent to provide a probative opinion as to whether he had any Agent Orange or other chemical exposure incident to his duties in service or otherwise to link the development of the claimed NHL to any such exposure or another event or incident therein.    

For this reason, the Board must rely on the recently obtained VHA medical opinion in finding that it is less likely than not that he developed NHL due to his unspecified contact with generators received from the Republic of Vietnam because this would not have constituted more than limited, nonspecific contact with Agent Orange or other chemical exposure.  

The medical specialist based his opinion on the fact that the Veteran's exposure did not involve direct inhalation or ingestion of the chemical in the air as would be consistent with it being sprayed or handled in the Republic of Vietnam.    

Thus, on this record, the Board finds that the claim of service connection for NHL must be denied.



ORDER

Service connection for non-Hodgkin's lymphoma is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


